DETAILED ACTION
Upon further review and consideration, the following Corrected Notice of Allowance is provided to correct the statement for reasons of allowance mailed 10/15/2021. The reasons for allowance, set forth below, are to provide clarification and a more accurate reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claim 5 is allowable. The present claim is allowable over the “closest” prior art Valls Anglés (WO 2017/077137).
Valls Anglés teaches an aluminum based alloy with the following composition, all percentages in weight percent:
%Si: 0-50 (commonly 0-20);		%Cu: 0-20		%Mn: 0-20;
%Zn: 0-15;	%Li: 0-10; 		%Sc: 0-10; 		%Fe: 0-30; 
%Pb: 0-20; 	%Zr: 0-10;		%Cr: 0 - 20;		%V: 0-10; 
%Ti: 0-30; 	%Bi: 0-20; 		%Ga: 0-60; 		%N: 0-8 ; 
%B: 0-5; 	%Mg: 0-20 (commonly 0-20); 		%Ni: 0-50; 		
%W: 0-10; 	%Ta: 0-5; 		%HF: 0-5; 		%Nb: 0-10; 		
%Co: 0-30; 	%Ce: 0-20;		%Ge: 0-20; 		%Ca: 0-10; 
%In: 0-20; 	%Cd: 0-10; 		%Sn: 0-40; 		%Cs: 0-20; 
%Se; 0-10;	%Te: 0-10; 		%As: 0-10; 		%Sb: 0-20; 
%Rb: 0-20; 	%La: 0-10; 		%Be: 0-15 ; 		%Mo; 0-10;
%C: 0-5; 	%O: 0-15; 
the rest consisting on aluminum and trace elements (p. 4, line 27 — p. 5, line 10; p. 232, lines 9- 22). Valls Anglés further teaches trace elements are preferred being absent from the aluminum based alloy (p. 5, lines 27-29).
	However, Valls Anglés teaches the aluminum alloy can include up to 40 different elements with each element in a broad range (i.e., 0-60 wt.%) while the present claim is drawn to an aluminum alloy consisting of six alloying elements in specific amounts. Given that Valls Anglés teaches a laundry list of elements in very broad ranges, and further, fails to provide any guidance or motivation for arriving at the claimed composition, it is clear that one of ordinary skill in the art would not have found it obvious to derive the claimed invention based on the teachings of Valls Anglés.
	Further, while the amount of copper, manganese, iron, silicon, zinc and magnesium taught by Valls Anglés overlap that claimed, there is no motivation to use the specific amounts of each of copper, manganese, iron, silicon, zinc and magnesium as presently claimed. This is especially significant in light of the data. Specifically, as discussed in the Remarks filed 09/21/2021, the aluminum alloy of Sample No. 03 fully reads on the aluminum alloy ranges disclosed in Valls Anglés, but exhibits a compression strength value of only 564 MPa and an elongation rate of only 3.4%. Similarly, Sample No. 08 fully reads on the aluminum alloy ranges disclosed in Valls Anglés and has an elongation rate of 11.0%, however, the alloy does not exhibit the claimed compressive strength value. Therefore, it is clear Sample No. 08 does not have both a compressive strength of 636 MPa and elongation rate of 11.0%. Thus the data is persuasive in establishing unexpected or surprising results over Valls Anglés.
	Therefore, it is clear that Valls Anglés does not teach or suggest the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784